UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ramius Event Driven Equity Fund (Class A: REDAX) (Class I: REDIX) SEMI-ANNUAL REPORT February 28, 2014 Ramius Event Driven Equity Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Schedule of Investments 4 Statement of Assets and Liabilities 13 Statement of Operations 15 Statement of Changes in Net Assets 16 Statement of Cash Flows 17 Financial Highlights 18 Notes to Financial Statements 20 Supplemental Information 29 Expense Example 31 This report and the financial statements contained herein are provided for the general information of the shareholders of the Ramius Event Driven Equity Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.ramiusmutualfunds.com Dear Shareholders, The Ramius Event Driven Equity Fund launched September 30th, 2013 and has now completed two full quarters of operation.As a technical point, since the Fund commenced operations on September 30th, its fiscal semiannual period ended February 28, 2014.In that time, assets had increased 40% to $14 million.We invested cautiously, carrying large cash balances in October, November and for much of December.By February, the Fund had allocated 60% of assets to activist and special situations, 35% to merger arbitrage investments and held 5% cash. While balances will vary over time, we believe this level of cash represents ample “dry powder” to be opportunistically deployed. The Fund seeks to generate long-term capital appreciation by investing in companies undergoing transformative corporate events, particularly shareholder activism, merger arbitrage and special situations.The portfolio construction process is guided by a flexible mandate that encourages opportunistic investing. We anticipate that the resultant high conviction portfolio may generate differentiated returns over time with specific corporate events having a potentially greater effect on results than market movements (beta). Accordingly, the Fund is benchmarked to the HFRX Event Driven Multi-Strategy Index.Year-to-date through February 28th (covering the period where the Fund was fully invested), the Fund has underperformed the index by 67 basis points (0.67%).We view underperformance of less than 100 basis points (1.00%) as beta-driven and believe that the Fund will make up this lost ground and then some as events in the portfolio play out.Since inception, the Fund is 177 (1.77%) basis points behind its benchmark.We attribute this largely to the high cash balances in evidence during the fourth quarter of 2013 as the Fund became more fully invested. Lamar Advertising, the Fund’s largest position which we classify as a special situation, was a significant relative performance detractor in 2014. After a correction in January, however, it has recently shown signs of turning in our favor. Lamar rebounded to make up most of its losses the following month after management indicated that the company would receive government approval for its planned value-generating conversion into a Real Estate Investment Trust (“REIT”).We added to our Lamar position when the stock fell 5% in January and it remains our highest conviction investment. We note that the Fund became fully invested just as equity markets corrected in January, which seemed a sentiment-driven macro event that we believe is unlikely to affect the future value of our underlying investments.Although the Fund underperformed the Index in January, it delivered strong outperformance in February as markets hit their first quarter lows and then rebounded. Signet Jewelers shares jumped in February as the company agreed to activist demands to make better use of its balance sheet, borrowing to purchase rival Zales, solidifying its position in the U.S. mall jeweler space and giving the company inroads into Canada. 1 Outerwall is the company behind Coinstar and Redbox, two extremely popular kiosk-based businesses.Unfortunately, management has gone to that well a few times too often, spinning its wheels on other, less successful kiosk ideas.The company showed strong February performance as it ceded to activist pressure to stop bleeding money into new long-shot kiosk businesses. Beyond those two recent outperformers, we believe that there is additional embedded value within the activist and special situation segments of the portfolio.Nuance Communications, for example, is under pressure by 20% owner Carl Icahn to change its business model to focus on software as a service, which we believe would be a value-creating transformation.Ashland, a specialty chemicals company, is bringing its expenses under control with the guidance of an influential activist investor. We exited the position (without significant impact to performance) heading into earnings season.Ashland has subsequently been moved to our watch list, to be brought back into the portfolio if favorable pricing emerges.Equinix, a data center, is exploring a REIT conversion, creating a special situation opportunity much like we see with Lamar. We harvested gains in Equinix ahead of earnings and may add it back to the portfolio if pricing looks attractive. Aside from the specific examples of embedded value in the portfolio noted above, we have good reason to believe that merger arbitrage and activist situations will present plentiful opportunities for the Fund over the course of 2014.Cash on corporate balance sheets remains high as are cash levels at private equity funds that might engage in activist or transformative investments in public companies.In this environment, we believe the Fund is well positioned for the opportunities of above-market results with minimal correlation to major equity indexes. IMPORTANT INFORMATION The views in this letter were as of February 2014 and may not necessarily reflect the views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. An investment in the Fund is subject to risks, including the possible loss of principal. The Fund is new and has a limited history of operations. Additionally, the Fund utilizes investment strategies that are non-traditional and may be highly volatile. Event-Driven and Merger Arbitrage involves risks associated with the Advisor's evaluation of the outcome of a proposed Event, whether it be a merger, reorganization, regulatory issue or other event, may prove incorrect and the Fund's return on the investment may be negative. Accordingly, the Fund may underperform the markets under certain market conditions, such as periods when there is rapid appreciation in the markets. Select activist risk exists in that companies in which the Fund invest may not be successful, or even if successful, the Fund's investment may lose value. (An activist investor uses an equity stake in a corporation to put public pressure on a company's management team and board in order to achieve certain objectives.) High yield (“junk”) bonds are debt securities rated below investment grade. Junk bonds are speculative, tend to be less liquid than higher rated securities; are subject to greater price volatility and greater sensitivity to interest rate and economic changes. Derivatives involve greater risks than the underlying obligations because in addition to general market risks, they are subject to illiquidity risk, counterparty credit risk and operational leveraging risk. The use of derivatives includes futures, options, swaps and forward contracts. Short sales are speculative transactions and involve special risks, including that the Fund's losses are potentially unlimited. Options trading involves greater than ordinary investment risks and is not suitable for all investors. The Fund is non-diversified meaning it may invest a relatively high percentage of its assets in a limited number of positions making it more vulnerable to changes in the market value of a single position. Foreign investments present additional risks and increased volatility not associated with investing solely in the U.S. These risks include currency fluctuations, economic and political factors, lower liquidity, different legal and accounting standards, and other factors. There are risks associated with small and mid-capitalization issues such as market illiquidity and greater market volatility than larger capitalization issues. There can be no guarantee that the Fund will achieve its investment objective. 2 HFRX Event-Driven Multi-Strategy Index includes funds that maintain positions in companies currently or prospectively involved in corporate transactions of a wide variety including but not limited to mergers, restructurings, financial distress, tender offers, shareholder buybacks, debt exchanges, security issuance or other capital structure adjustments. One cannot invest directly in an Index. 3 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 77.8% COMMUNICATIONS – 20.9% Comcast Corp. - Class A $ Equinix, Inc.* Lamar Advertising Co. - Class A*1 NII Holdings, Inc.* Omnicom Group, Inc. Sirius XM Holdings, Inc.* Time Warner Cable, Inc. Tribune Co.* Vodafone Group PLC - ADR2 CONSUMER DISCRETIONARY – 12.4% Bob Evans Farms, Inc.1 eBay, Inc.* Hertz Global Holdings, Inc.* Iron Mountain, Inc. Jos A Bank Clothiers, Inc.* Outerwall, Inc.* Republic Airways Holdings, Inc.* Signet Jewelers Ltd.2 CONSUMER STAPLES – 3.0% Beam, Inc. Mondelez International, Inc. - Class A Shoppers Drug Mart Corp. ENERGY – 14.3% LinnCo LLC Longview Oil Corp. Nabors Industries Ltd.2 Oil States International, Inc.* PVR Partners LP QEP Resources, Inc. Tesoro Corp. Triangle Petroleum Corp.* FINANCIALS – 0.1% Fidelity National Financial, Inc. - Class A SWS Group, Inc.* HEALTH CARE – 5.2% 85 Actavis PLC*2 4 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Hi-Tech Pharmacal Co., Inc.* $ Hologic, Inc.* Paladin Labs, Inc.*2 Theravance, Inc.* INDUSTRIALS – 7.0% Allison Transmission Holdings, Inc. Foster Wheeler A.G.*2 KBR, Inc. Pacer International, Inc.* URS Corp. MATERIALS – 3.1% Ashland, Inc.1 Osisko Mining Corp.* TECHNOLOGY – 11.8% ATMI, Inc.* Compuware Corp. Entegris, Inc.* Juniper Networks, Inc.* Nuance Communications, Inc.*1 PMC-Sierra, Inc.* Riverbed Technology, Inc.* Tokyo Electron Ltd. - ADR2 TOTAL COMMON STOCKS (Cost $10,580,726) Principal Amount CORPORATE BONDS – 7.2% COMMUNICATIONS – 4.0% $ Cricket Communications, Inc. 7.750%, 10/15/20203 CONSUMER STAPLES – 3.2% American Achievement Corp. 10.875%, 4/15/20163, 4 5 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER STAPLES (Continued) $ U.S. Foods, Inc. 8.500%, 6/30/20193 $ TOTAL CORPORATE BONDS (Cost $1,027,348) Number of Contracts PURCHASED OPTIONS CONTRACTS – 1.1% CALL OPTIONS – 1.0% Applied Materials, Inc. 7 Exercise Price: $20.00, Expiration Date: January 17, 2015 ATMI, Inc. 11 Exercise Price: $35.00, Expiration Date: March 22, 2014 55 Beam, Inc. 6 Exercise Price: $85.00, Expiration Date: March 22, 2014 24 Chicago Board Options Exchange SPX Volatility Index 24 Exercise Price: $20.00, Expiration Date: April 16, 2014 Comcast Corp. - Class A 14 Exercise Price: $50.00, Expiration Date: March 22, 2014 33 Exercise Price: $52.50, Expiration Date: April 19, 2014 38 Exercise Price: $55.00, Expiration Date: April 19, 2014 Compuware Corp. 19 Exercise Price: $11.00, Expiration Date: March 22, 2014 50 Exercise Price: $12.50, Expiration Date: May 17, 2014 Entegris, Inc. 19 Exercise Price: $12.50, Expiration Date: May 17, 2014 Fidelity National Financial, Inc. - Class A 16 Exercise Price: $35.00, Expiration Date: March 22, 2014 71 Exercise Price: $36.00, Expiration Date: March 22, 2014 20 Exercise Price: $33.00, Expiration Date: June 21, 2014 21 Exercise Price: $36.00, Expiration Date: June 21, 2014 Lamar Advertising Co. - Class A Exercise Price: $55.00, Expiration Date: March 22, 2014 Men's Wearhouse, Inc. 7 Exercise Price: $46.00, Expiration Date: March 22, 2014 Sysco Corp. 20 Exercise Price: $43.00, Expiration Date: May 17, 2014 Tesoro Corp. Exercise Price: $55.00, Expiration Date: May 17, 2014 TriQuint Semiconductor, Inc. 9 Exercise Price: $12.00, Expiration Date: April 19, 2014 Verizon Communications, Inc. 28 Exercise Price: $48.00, Expiration Date: March 22, 2014 6 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) Verizon Communications, Inc. (Continued) 15 Exercise Price: $50.00, Expiration Date: May 17, 2014 $ Exercise Price: $52.50, Expiration Date: May 17, 2014 Vodafone Group PLC - ADR 9 Exercise Price: $37.00, Expiration Date: March 22, 2014 29 Exercise Price: $40.00, Expiration Date: March 22, 2014 PUT OPTIONS – 0.1% Ashland, Inc. 89 Exercise Price: $80.00, Expiration Date: March 22, 2014 Community Health Systems, Inc. 21 Exercise Price: $10.00, Expiration Date: May 17, 2014 Jos A Bank Clothiers, Inc. 9 Exercise Price: $45.00, Expiration Date: March 22, 2014 68 Leap Wireless International, Inc. 79 Exercise Price: $12.00, Expiration Date: January 17, 2015 39 Exercise Price: $15.00, Expiration Date: January 17, 2015 Men's Wearhouse, Inc. 9 Exercise Price: $49.00, Expiration Date: April 19, 2014 Safeway, Inc. 11 Exercise Price: $29.00, Expiration Date: March 22, 2014 55 13 Exercise Price: $35.00, Expiration Date: April 19, 2014 SPDR S&P rust 5 Exercise Price: $165.00, Expiration Date: March 22, 2014 48 5 Exercise Price: $175.00, Expiration Date: March 22, 2014 7 Exercise Price: $181.00, Expiration Date: March 22, 2014 17 Exercise Price: $173.00, Expiration Date: April 19, 2014 17 Exercise Price: $183.00, Expiration Date: April 19, 2014 Tower Group International Ltd. 16 Exercise Price: $1.00, Expiration Date: April 19, 2014 24 Exercise Price: $2.00, Expiration Date: April 19, 2014 9 Exercise Price: $3.00, Expiration Date: April 19, 2014 93 Exercise Price: $2.00, Expiration Date: July 19, 2014 Vodafone Group PLC - ADR 47 Exercise Price: $35.00, Expiration Date: March 22, 2014 9 Exercise Price: $36.00, Expiration Date: March 22, 2014 Xyratex Ltd. 52 Exercise Price: $12.50, Expiration Date: June 21, 2014 9 Exercise Price: $12.50, Expiration Date: September 20, 2014 90 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $148,138) 7 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2014 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 8.7% Fidelity Institutional Money Market Portfolio, 0.039%5 $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,257,069) TOTAL INVESTMENTS – 94.8% (Cost $13,013,281) Other Assets in Excess of Liabilities – 5.2% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (11.6)% COMMON STOCKS – (11.2)% COMMUNICATIONS – (1.6)% ) Liberty Global PLC*2 ) ) Liberty Global PLC - Class A*2 ) ) Liberty Media Corp. - Class A* ) ) CONSUMER DISCRETIONARY – (0.4)% ) Jones Group, Inc. ) CONSUMER STAPLES – (0.9)% ) Loblaw Cos. Ltd. ) ENERGY – (1.6)% ) Regency Energy Partners LP ) FINANCIALS – (0.2)% ) Fidelity National Financial, Inc. - Class A ) ) Tower Group International Ltd.2 ) ) HEALTH CARE – (3.3)% ) Endo International PLC*2 ) ) Knight Therapeutics, Inc.6 ) ) MATERIALS – (0.1)% ) Goldcorp, Inc. ) TECHNOLOGY – (3.1)% ) Applied Materials, Inc. ) ) Xyratex Ltd.2 ) ) TOTAL COMMON STOCKS (Proceeds $1,485,794) ) 8 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2014 (Unaudited) Number of Contracts Value SECURITIES SOLD SHORT (Continued) WRITTEN OPTIONS CONTRACTS – (0.4)% CALL OPTIONS – (0.4)% Chicago Board Options Exchange SPX Volatility Index ) Exercise Price: $30.00, Expiration Date: April 16, 2014 $ ) Comcast Corp. - Class A ) Exercise Price: $57.50, Expiration Date: April 19, 2014 ) Men's Wearhouse, Inc. (7 ) Exercise Price: $46.00, Expiration Date: March 22, 2014 ) Tesoro Corp. ) Exercise Price: $60.00, Expiration Date: May 17, 2014 ) Time Warner Cable, Inc. ) Exercise Price: $140.00, Expiration Date: March 22, 2014 ) Verizon Communications, Inc. ) Exercise Price: $50.00, Expiration Date: March 22, 2014 ) Vodafone Group PLC - ADR (9 ) Exercise Price: $39.00, Expiration Date: March 22, 2014 ) ) Exercise Price: $40.00, Expiration Date: March 22, 2014 ) ) PUT OPTIONS – 0.0% SPDR S&P rust ) Exercise Price: $170.00, Expiration Date: March 22, 2014 ) (7 ) Exercise Price: $176.00, Expiration Date: March 22, 2014 ) ) Exercise Price: $178.00, Expiration Date: April 19, 2014 ) Vodafone Group PLC - ADR ) Exercise Price: $33.00, Expiration Date: March 22, 2014 ) (9 ) Exercise Price: $34.00, Expiration Date: March 22, 2014 ) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $48,536) ) TOTAL SECURITIES SOLD SHORT (Proceeds $1,534,330) $ ) ADR – American Depository Receipt ETF – Exchange-Traded Fund LLC – Limited Liability Company LP – Limited Partnership PLC – Public Limited Company * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 Foreign security denominated in U.S. Dollars. 3 Callable. 9 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2014 (Unaudited) 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 5 The rate is the annualized seven-day yield at period end. 6 When-issued security. See accompanying Notes to Financial Statements. 10 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2014 (Unaudited) SWAP CONTRACTS EQUITY SWAPS Counterparty Reference Entity Pay/Receive Total Return on Reference Entity Financing Rate7 Termination Date Ccy Notional Amount Number of Units Unrealized Appreciation (Depreciation) Morgan Stanley Algeta A.S.A Pay 1.66% 12/31/15 NOK $ Morgan Stanley AMEC PLC Receive 3/1/16 $ ) ) Morgan Stanley AZ Electronics Materials S.A. Pay 2/15/16 £ Morgan Stanley Publicis Groupe S.A. Receive 11/2/15 $ ) ) Morgan Stanley Scania A.B. Pay 3/1/16 SEK Morgan Stanley Ziggo N.V. Pay 11/2/15 $ TOTAL SWAP CONTRACTS $ 7 Financing rate is based upon predetermined notional amounts. £ – British Pound NOK – Norwegian Krone SEK – Swedish Krone See accompanying Notes to Financial Statements. 11 Ramius Event Driven Equity Fund SUMMARY OF INVESTMENTS As of February 28, 2014 (Unaudited) Security Type/Category Percent of Total Net Assets Common Stocks Communications 20.9% Energy 14.3% Consumer Discretionary 12.4% Technology 11.8% Industrials 7.0% Health Care 5.2% Materials 3.1% Consumer Staples 3.0% Financials 0.1% Total Common Stocks 77.8% Corporate Bonds Communications 4.0% Consumer Staples 3.2% Total Corporate Bonds 7.2% Purchased Options Contracts Call Options 1.0% Put Options 0.1% Total Purchased Options Contracts 1.1% Short-Term Investments 8.7% Total Investments 94.8% Other Assets in Excess of Liabilities 5.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 12 Ramius Event Driven Equity Fund STATEMENT OF ASSETS AND LIABILITIES As of February 28, 2014 (Unaudited) Assets: Investments, at value (cost $12,865,143) $ Purchased options contracts, at value (cost $148,138) Segregated cash at Broker Receivables: Investment securities sold Fund shares sold Premiums paid on open swap contracts Unrealized appreciation on open swap contracts Dividends and interest Due from Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Securities sold short, at value (proceeds $1,485,794) Written options contracts, at value (proceeds $48,536) Payables: Investment securities purchased Premiums received on open swap contracts Unrealized depreciation on open swap contracts Distribution fees - Class A (Note 7) 42 Custody fees Fund accounting fees Auditing fees Transfer agent fees and expenses Fund administration fees Dividends on securities sold short Accrued other expenses Total liabilities Net Assets $ See accompanying Notes to Financial Statements. 13 Ramius Event Driven Equity Fund STATEMENT OF ASSETS AND LIABILITIES – Continued As of February 28, 2014 (Unaudited) Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments, purchased options contracts, securities sold short, written options contracts, swap contracts and foreign currency transactions ) Net unrealized appreciation (depreciation) on: Investments Purchased options contracts Securities sold short ) Written options contracts ) Swap contracts Foreign currency translations ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* Maximum sales charge (5.50% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge ("CDSC") of 1% will be imposed on certain redemptions of such shares within 18 months of the date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 14 Ramius Event Driven Equity Fund STATEMENT OF OPERATIONS For the Period September 30, 2013* through February 28, 2014 (Unaudited) Investment Income: Dividends (net of foreign tax withholding of $954) $ Interest Total investment income Expenses: Advisory fees Custody fees Fund accounting fees Transfer agent fees and expenses Administration fees Registration fees Offering costs Miscellaneous Dividends on securities sold short Auditing fees Interest expense Legal fees Shareholder reporting fees Trustees' fees and expenses Chief Compliance Officer fees Insurance fees Distribution fees - Class A (Note 7) Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Purchased Options Contracts, Securities Sold Short, Written Options Contracts, Swap Contracts and Foreign Currency: Net realized gain (loss) on: Investments Purchased options contracts ) Securities sold short ) Written options contracts Swap contracts ) Foreign currency transactions ) Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments Purchased options contracts Securities sold short ) Written options contracts ) Swap contracts Foreign currency translations ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, purchased options contracts, securities sold short, written options contracts, swap contracts and foreign currency Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 15 Ramius Event Driven Equity Fund STATEMENT OF CHANGES IN NET ASSETS For the Period September 30, 2013* through February 28, 2014 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) Net realized loss on investments, purchased options contracts, securities sold short, written options contracts, swap contracts and foreign currency ) Net change in unrealized appreciation/depreciation on investments, purchased options contracts, securities sold short, written options contracts, swap contracts and foreign currency Net increase in net assets resulting from operations Distributions to Shareholders: From net realized gains: Class A ) Class I ) Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A Class I Cost of shares redeemed: Class A − Class I1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period − End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A 56 Class I Shares redeemed: Class A − Class I ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $395. See accompanying Notes to Financial Statements. 16 Ramius Event Driven Equity Fund STATEMENT OF CASH FLOWS For the Period September 30, 2013* through February 28, 2014 (Unaudited) Increase (Decrease) in Cash Cash flows provided by (used for) operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net decrease in net assets from operations to net cash used for operating activities: Purchases of long-term portfolio investments ) Sales of long-term portfolio investments Proceeds from securities sold short Cover short securities ) Purchase of short-term investments, net ) Increase in cash deposited with broker for securities sold short ) Increase in investment securities sold receivable ) Increase in premiums paid on open swap contracts ) Increase in dividends and interest receivable ) Increase in due from advisor ) Increase in prepaid offering costs ) Increase in prepaid expenses ) Increase in investment securities purchased Increase in premiums received on open swap contracts Increase in dividends on securities sold short Increase in accrued expenses Net amortization on investments Net realized loss Net change in unrealized appreciation/depreciation ) Net cash used for operating activities ) Cash flows provided by (used for) financing activities: Proceeds from shares sold Cost of shares redeemed ) Dividends paid to shareholders, net of reinvestments ) Net cash provided by financing activities Net increase (decrease) in cash − Cash: Beginning of period − End of period $ − Non cash financing activities not included herein consist of $31,465 of reinvested dividends. * Commencement of operations. See accompanying Notes to Financial Statements. 17 Ramius Event Driven Equity Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period September 30, 2013* through February 28, 2014 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income (loss)1 ) Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: From net realized gains ) Net asset value, end of period $ Total return4 % 2 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses before fees waived including interest expense and dividends on securities sold short to average net assets % 3 Ratio of expenses after fees waived including interest expense and dividends on securities sold short to average net assets % 3 Ratio of expenses after fees waived excluding interest expense and dividends on securities sold short to average net assets % 3 Ratio of net investment loss after fees waived including interest expense and dividends on securities sold short to average net assets )% 3 Portfolio turnover rate % 3 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 Not annualized. 3 Annualized. 4 Total returns would have been lower had expenses not been waived or absorbed by the Advisor. Returns shown do not include payment of sales load of 5.50% of offering price which is reduced on sales of $50,000 or more. Returns shown do not include payment of a Contingent Deferred Sales Charge (“CDSC”) of 1% on certain redemptions of Class A shares made within 18 months of purchase. If the sales load or CDSC were included, total returns would be lower. These returns include Rule 12b-1 fees of up to 0.25% and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. See accompanying Notes to Financial Statements. 18 Ramius Event Driven Equity Fund FINANCIAL HIGHLIGHTS Class I Per share operating performance. For a capital share outstanding throughout the period. For the Period September 30, 2013* through February 28, 2014 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income (loss)1 ) Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: From net realized gains ) Net asset value, end of period $ Total return4 % 2 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses before fees waived including interest expense and dividends on securities sold short to average net assets % 3 Ratio of expenses after fees waived including interest expense and dividends on securities sold short to average net assets % 3 Ratio of expenses after fees waived excluding interest expense and dividends on securities sold short to average net assets % 3 Ratio of net investment loss after fees waived including interest expense and dividends on securities sold short to average net assets )% 3 Portfolio turnover rate % 3 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 Not annualized. 3 Annualized. 4 Total returns would have been lower had expenses not been waived or absorbed by the Advisor. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. See accompanying Notes to Financial Statements. 19 Ramius Event Driven Equity Fund NOTES TO FINANCIAL STATEMENTS February 28, 2014 (Unaudited) Note 1 – Organization Ramius Event Driven Equity Fund(the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek long-term capital appreciation. The Fund commenced investment operations on September 30, 2013, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded. The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities, including commercial paper, with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. 20 Ramius Event Driven Equity Fund NOTES TO FINANCIAL STATEMENTS – Continued February 28, 2014 (Unaudited) (c) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility.In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as a writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. Transactions in option contracts written for the period September 30, 2013 (commencement of operations) through February 28, 2014 were as follows: Number of Contracts Premiums Received Outstanding at September 30, 2013 (commencement of operations) - $ - Options written Options terminated in closing purchasing transactions ) ) Options expired ) ) Options exercised ) ) Outstanding at February 28, 2014 $ (d) Total Return Swap Contracts The Fund may enter into total return swap contracts for investment purposes. Total return swaps are contracts in which one party agrees to make periodic payments based on the change in market value of the underlying assets, which may include a specified security, basket of securities or security indexes during the specified period, in return for periodic payments based on a fixed or variable interest rate of the total return from other underlying assets. Total return swap agreements may be used to obtain exposure to a security or market without owning or taking physical custody of such security or market, including in cases in which there may be disadvantages associated with direct ownership of a particular security. In a typical total return equity swap, payments made by the Fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity security, a combination of such securities, or an index). That is, one party agrees to pay another party the return on a stock, basket of stocks, or stock index in return for a specified interest rate. By entering into an equity index swap, for example, the index receiver can gain exposure to stocks making up the index of securities without actually purchasing those stocks. Total return swaps involve not only the risk associated with the investment in the underlying securities, but also the risk of the counterparty not fulfilling its obligations under the agreement. 21 Ramius Event Driven Equity Fund NOTES TO FINANCIAL STATEMENTS – Continued February 28, 2014 (Unaudited) (e) When-Issued Securities The Fund may purchase securities on a when-issued or delayed delivery basis.For example, delivery of and payment for these securities can take place a month or more after the date of the purchase commitment.The purchase price and the interest rate payable, if any, on the securities are fixed on the purchase commitment date or at the time the settlement date is fixed.The value of such securities is subject to market fluctuations and, in the case of fixed income securities; no interest accrues to the Fund until settlement takes place.When purchasing a security on a when-issued or delayed-delivery basis, the Fund assumes the rights and risks of ownership of the security, including the risk of price and yield fluctuations. Accordingly, at the time the Fund makes the commitment to purchase securities on a when-issued or delayed delivery basis, it will record the transaction, reflect the value each day of such securities in determining its net asset value and, if applicable, calculate the maturity for the purposes of average maturity from that date. At the time of its acquisition, a when-issued security may be valued at less than the purchase price.The Fund will make commitments for such when-issued transactions only when it has the intention of actually acquiring the securities.To facilitate such acquisitions, the Fund will maintain with the Custodian a segregated account with liquid assets, consisting of cash, United States Government securities or other appropriate securities, in an amount at least equal to such commitments.On delivery dates for such transactions, the Fund will meet its obligations from maturities or sales of the securities held in the segregated account and/or from cash flow. If, however, the Fund chooses to dispose of the right to acquire a when-issued security prior to its acquisition, it could, as with the disposition of any other portfolio obligation, incur a taxable capital gain or loss due to market fluctuation. Also, the Fund may be disadvantaged if the other party to the transaction defaults.It is the current policy of the Fund not to enter into when- issued commitments exceeding in the aggregate 25% of the market value of the Fund's total assets, less liabilities other than the obligations created by when-issued commitments. (f) Investment Transactions, Investment Income and Expenses Investment transactions for the Fund and the Trading Entities are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Income and expenses of the Fund are allocated on a pro rata basis to each class of shares, except for distribution and service fees, which are unique to each class of shares.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. The Fund incurred offering costs of approximately $24,142, which are being amortized over a one-year period from September 30, 2013 (commencement of operations). In conjunction with the use of short sales the Fund may be required to maintain collateral in various forms.At February 28, 2014 such collateral is denoted in the Fund’s Schedule of Investments. (g) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars. The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted as of 4:00 PM Eastern Standard Time.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. 22 Ramius Event Driven Equity Fund NOTES TO FINANCIAL STATEMENTS – Continued February 28, 2014 (Unaudited) The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (h) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination. A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. The Income Tax Statement requires management of the Fund to analyze tax positions taken in the prior three open tax years, if any, and tax positions expected to be taken in the Fund’s current tax year, as defined by the IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities. As of and during the period September 30, 2013 (commencement of operations) through ended February 28, 2014, the Fund did not have a liability for any unrecognized tax benefits. The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (i) Distributions to Shareholders The Fund will make distributions of net investment income and capital gains, if any, at least annually.Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain (loss) items for financial statement and tax purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. 23 Ramius Event Driven Equity Fund NOTES TO FINANCIAL STATEMENTS – Continued February 28, 2014 (Unaudited) Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Ramius Advisors, LLC (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 1.35% of the Fund’s average daily net assets.The Advisor has contractually agreed to waive its fees and, if necessary, to absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding, as applicable, acquired fund fees and expenses, leverage expenses, interest, taxes, dividends and interest expenses on short positions, brokerage commissions, expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses or expenses related to activist or special situation investing) do not exceed 1.90% and 1.65% of the average daily net assets of the Fund’s Class A and Class I shares, respectively, until December 31, 2014. For the period September 30, 2013 (commencement of operations) through February 28, 2014, the Advisor waived all of its advisory fees and absorbed other expenses totaling $138,399.The Advisor may recover from the Fund fees and/or expenses previously waived and/or absorbed, if the Fund’s expense ratio, including the recovered expenses, falls below the expense limit at which they were waived.The Advisor is permitted to seek reimbursement from the Fund for a period of three fiscal years following the fiscal year in which such reimbursements occurred.At February 28, 2014, the amount of these potentially recoverable expenses was $138,399.The Advisor may recapture all or a portion of this amount no later than August 31, 2017. IMST Distributors, LLC serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”), serves as the Fund’s fund accountant and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator. UMBFS also serves as the Fund’s transfer agent and UMB Bank, n.a., an affiliate of UMBFS, serves as the Fund’s custodian. Certain trustees and officers of the Trust are employees of UMBFS or MFAC. The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the period September 30, 2013 (commencement of operations) through February 28, 2014, the Fund’s allocated fees incurred for Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the period September 30, 2013 (commencement of operations) through February 28, 2014, are reported on the Statement of Operations. Note 4 – Federal Income Taxes At February 28, 2014, the cost of investments on a tax basis and gross unrealized appreciation and depreciation on investments at the Fund level for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ 24 Ramius Event Driven Equity Fund NOTES TO FINANCIAL STATEMENTS – Continued February 28, 2014 (Unaudited) The tax character of distributions paid during the period September 30, 2013 (commencement of operations) through February 28, 2014 was as follows: Distribution paid from: Ordinary income $ - Long-term capital gains Total distributions paid $ Note 5 – Redemption Fee The Fund may impose a redemption fee of 2.00% of the total redemption amount on all shares redeemed within 60 days of purchase.For the period September 30, 2013 (commencement of operations) through February 28, 2014, the Fund received $395 in redemption fees. Note 6 – Investment Transactions For the period September 30, 2013 (commencement of operations) through February 28, 2014, purchases and sales of investments, excluding short-term investments and Subsidiary activity, were $46,643,620 and $35,138,112, respectively. Note 7 – Distribution Plan The Trust, on behalf of the Fund, has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act that allows the Fund to pay distribution fees for the sale and distribution of its Class A shares.The Plan provides for the payment of distribution fees at the annual rate of up to 0.25% of average daily net assets attributable to Class A shares. For the period September 30, 2013 (commencement of operations) through February 28, 2014, distribution fees incurred with respect to Class A shares are disclosed on the Statement of Operations. Note 8 – Indemnifications In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, the Fund expects the risk of loss to be remote. Note 9 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 25 Ramius Event Driven Equity Fund NOTES TO FINANCIAL STATEMENTS – Continued February 28, 2014 (Unaudited) · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 28, 2014, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3* Total Assets Investments Common Stocks1 $ $
